DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges no priority is claimed.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/01/2021 and 10/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
 


Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. 
Argument: The applicant argues that no cited portion of Delay et al. (‘348) describes a historical profile for the vessel as recited per amended claim 1. Similar arguments for independent claims 5 and 13.
Response: The examiner respectfully disagrees. Amendment to claim 1 has changed the scope of invention. Applicant’s arguments with respect to claim 1 have been considered but are moot. New ground of rejection is made with Delay et al. (‘348), and further in view of Rigdon et al. (US 2017/0043848 A1).
Similar response to arguments applies for independent claims 5 and 13.
Amendment to claims 1, 4-5 and 13 has been acknowledged.
Amendment to claim 4 overcomes 112(b) rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 12-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Delay et al. (US 2018/0201348 A1), and further in view of Rigdon et al. (US 2017/0043848 A1).
Regarding Claim 1, Delay et al. (‘348) discloses “a computer-implemented method (paragraph 1: marine vessel tracking systems, and more particularly to systems for monitoring marine vessels that send Automatic Identification System (AIS) signals and related methods; paragraph 27: Figures 1-2: the terrestrial station 40 illustratively includes a memory 41 to receive the AIS data provided from the satellite payloads 35, and a processor 42 (e.g., a microprocessor(s)) cooperating with the memory 41 to analyze the received AIS data…the processor 42 may be incorporated in a single computing device (e.g., server), or distributed over many such devices (e.g., a cloud computing configuration)), comprising: 
obtaining, from a fleet of vessels operating within a navigable area, transponder data for each vessel of the fleet of vessels (paragraph 23: Figures 1-2: a system 30 for monitoring a plurality of marine vessels 31 using a network of satellites 32 …there are many thousands of commercial ships or vessels moving around the world's oceans on any given day…monitor marine vessel movements for a variety of reasons including geopolitical concerns, emerging threats, cargo theft, etc. …the vessels 31 may transmit AIS data which may not only be received by nearby vessels, but also by the low-earth orbit satellites 32; paragraph 26: beginning at Block 301, the AIS data is received or intercepted by the RF transceivers 37 at respective satellites 32 as the vessels 31 come within range, at Block 302…this data is communicated to the terrestrial station 40 via the satellite constellation, at Block 303, which may then be processed by the terrestrial station as part of a persistent surveillance program, for example…in the illustrated example, the terrestrial station 40 optionally receives aerial marine imagery data from an imagery source to assist with the rendezvous analysis, at Block 304); 
 (paragraph 25: in addition to providing enhanced coverage for AIS monitoring while the marine vessels 31 are at sea, the system 30 also advantageously provides for persistent surveillance capabilities resulting from the continuous and near real-time AIS data that is available throughout the voyage of a given marine vessel… one particularly advantageous surveillance capability is to determine an unexpected rendezvous between marine vessels 31 when they are in remote areas away from port; paragraph 28: the processor 42 may be configured to determine from the AIS data (and optionally the aerial imagery data) a rendezvous between marine vessels 31 which pass within a threshold distance…a rendezvous may be defined as ships coming within  threshold times and distances; paragraph 40: the processor 42′ may perform dead reckoning from the reported AIS coordinates to define the potential search radius within the aerial imagery data); 
identifying, based on other transponder data for other vessels of the fleet of vessels, a set of second vessels suspected of having been engaged in the rendezvous with the first vessel (paragraph 25: in addition to providing enhanced coverage for AIS monitoring while the marine vessels 31 are at sea, the system 30  provides for persistent surveillance capabilities resulting from the continuous and near real-time AIS data that is available throughout the voyage of a given marine vessel …one particularly advantageous surveillance capability is to determine an unexpected rendezvous between marine vessels 31 when they are in remote areas away from port; paragraph 28: the processor 42 may be configured to determine from the AIS data (and optionally the aerial imagery data) a rendezvous between marine vessels 31 which pass within a threshold distance for greater than a threshold time…a rendezvous may be defined as ships coming within 200 m of one another, and more particularly 50 m, for a period of greater than 5 minutes, and more particularly greater than 10 minutes, although other threshold times and distances may be used in different embodiments; paragraph 33: Figs. 4-5, various tradecraft information models 50 may be provided to one or more collection services 51 which operate the constellation of satellites 32 and the imaging satellites 45 to generate AIS reports and aerial imagery 52 from AIS transmissions from the vessels 31…the AIS data may take the form of both historical AIS data files 70 as well as one or more live AIS data streams 71… the processor 42 may correlate “tipoffs” from the AIS data along with the aerial imagery 52 to confirm changes in course, rendezvouses, etc.; paragraph 47: the processor 42′ may further group the vessels 31′ by their respective classifications, so that it may be readily determined how may of a given type of ship is present in a given area at the same time, or more generally how many ships of any type are present in the given area. As seen in the graph 75 of FIG. 8 which plots ship fractal dimensions vs. ship length in meters corresponding to the table 100, it will be seen that there are four vessels 31′ present in an auxiliary class cluster 76, two vessels present in a handy size class cluster 77, five vessels present in a handy max class cluster 78, and four vessels present at a pier (represented by a cluster 79)); 
(paragraph 49: the processor 42′ may determine a wake profile associated with respective vessels from the aerial marine imagery based upon the fractal algorithm…more particularly, when a vessel 31′ is fully loaded it will throw a larger wake than when the vessel is carrying a partial load or is empty…thus, change in the wake profile of a vessel 31′ between subsequent images captures, and particularly where the image captures occur before and after a rendezvous event, is an indicator that cargo may have been removed or added to a vessel, as the case may be…thus, reviewing the wake profiles of two vessels 31′ after a rendezvous where one of the wake profiles goes from higher to lower, and the other profile goes from lower to higher, is an even stronger indication that a cargo transfer has taken place)1; and 
providing an indication that the rendezvous occurred, the indication including the determination  (paragraph 17: FIGS. 10(a)-10(f) are a series of side-by-side aerial image chips of marine vessels and their associated fractal heat maps generated by the system of Figure 6; paragraph 32: in addition to the detection of a ship-to-ship rendezvous in the open ocean, the processor 42 may further be used to detect other abnormalities or deviations in vessel “behavior” from the collected AIS data in certain embodiments…for example, the processor 42 may optionally determine deviations from a reported course or from established shipping lanes, at Block 307, as well as to detect gaps in reported data, at Block 308…other optional events which may be determined from the AIS analysis may include: identifying a vessel port of origin and predicting its destination based thereon and its reported course…with respect to deviation from a reported course or speed, this may also be determined based upon deviation greater than a threshold, such as more than 45 degrees off course; paragraph 51: in accordance with another example, the processor 42′ may be further configured to determine whether an actual course for a given marine vessel 31′ deviates from a reported course from collected AIS data…more particularly, a given vessel 31′ may be located in successive aerial images, and its identity may be confirmed via a comparison of its size, wake profile, exhaust profile, etc., obtained through the above-described fractal analysis by the processor 42′…the actual course of a given vessel 31′ as determined via the imagery may be compared with the course reported in the vessel's AIS data to determine if there is a discrepancy between them; paragraph 52: the processor 42′ may be configured to determine gaps in a reported course or heading for the plurality of marine vessels 31′ based upon the AIS data…for example, a ship may stop transmitting AIS data at a given location to slip away unnoticed to another location…in such instances, location and tracking of the vessels 31′ through the aerial imagery may be used to determine whether the vessel has actually gone and/or its true course…similarly, the actual destination of  vessels 31′ may be determined, either in contrast to reported AIS data or in the absence of any reported AIS data, by the processor 42′).”
, resulting in a determination.”
Rigdon et al. (‘848) relates to a computer implemented method includes receiving maritime vessel automatic identification system (AIS) data from a vessel. Rigdon et al. (‘848) teaches “the score based at least in part on a historical profile of the first vessel’s travel over the navigable area, resulting in a determination (paragraph 14: the present disclosure describes the application of a series of algorithms to broadcast AIS data in order to allow detection of anomalies and to provide correlation of the broadcast AIS data with other sources of data, including open source, commercial, and historical data; paragraph 17: historical patterns of behavior can be useful for evaluating these errors…other sources of information such as the ship's voyage details or schedule can also be used to determine if vessel movement matches expectations (independent of the AIS trip data); paragraph 20: the AIS data evaluations may also take into account the quality/fidelity of a source of data, including use of historical performance of the data source; paragraph 21: a vessel's history (and/or an entity associated with the vessel, such as a country, organization or person) may be evaluated with respect to current actions of the vessel; paragraph 23: complete analysis reports may be provided for a suspect entity, not just a number/score (e.g., ship X is believed to constitute a risk because it has a history of smuggling operations, four members of the crew have been previously convicted of smuggling operations, the pattern of ports visited follows a known, common smuggling pattern, etc.)…an evaluation may incorporate known conditions in the relevant areas (e.g., when country X is being blockaded, look for ships that may be spoofing AIS data and/or paperwork)...an evaluation may look for innocuous explanations of AIS data anomalies that at first seem suspicious…a ship trolling back and forth in one location could be waiting for a rendezvous, or the ship could be fishing, hosting divers, etc. …as another example, a ship following a circuitous route and/or varying speed outside of normal speeds could be engaged in hostile activity, or the ship could have mechanical troubles (based on historical data), or the ship could be avoiding weather or pirates, etc.; paragraph 34: each of the AIS broadcast data fields may be compared to historically-recorded AIS records for this (or possibly similar/duplicate) vessel(s), as well as checked against manifest data and other types of records (e.g., from Coast Guard sources, etc.).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the computer-implemented method of Delay et al. (‘348) with the teaching of Rigdon et al. (‘848) determining if vessel movement matches expectations using vessel's voyage details or schedule for more precise rendezvous detection (Rigdon et al. (‘848) – paragraph 17). In addition, both of the prior art references, (Delay et al. (‘348) and Rigdon et al. (‘848)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, computer implemented method for receiving maritime vessel AIS data from a vessel, estimating a likelihood of malicious vessel rendezvous, generating alert that includes an indication of an inferred intent for the vessel2.  
Regarding Claim 3, which is dependent on independent claim 1, Delay et al. (‘348)/Rigdon et al. (‘848) discloses the computer-implemented method of claim 1. Delay et al. (‘348) further discloses “establishing, from a location of the rendezvous, a search radius within the navigable area; and identifying the set of second vessels as a result of second transponder data for the set of second vessels corresponding to presence of each second vessel within the search radius during the rendezvous (paragraph 40: the terrestrial station 40′ may advantageously be configured to receive the AIS data and aerial marine imagery, process the aerial marine imagery using a fractal algorithm to assign respective vessel classifications to a plurality of marine vessels, and correlate the vessel classifications with AIS data … referring to the flow diagram 400 of Figure 7, the aerial marine imagery may be correlated with the coordinates of interest from the AIS data to define an extended search radius of interest for the marine imagery, at Block 401… the processor 42′ may perform dead reckoning from the reported AIS coordinates to define the potential search radius within the aerial imagery data, as the aerial imagery data may be provided on a less frequent scale than the AIS data (e.g., on the order of hours as opposed to minutes); paragraph 41: Once the area of interest (i.e., the search radius) is defined, the processor 42′ may advantageously perform a self-similarity analysis on the imagery data in the fractal dimension to automatically distinguish the vessels 31′ from the surrounding water and classify them as such, at Block 402…generally speaking, fractals are infinitely complex patterns that are self-similar, repeating patterns across different scales; paragraph 49: change in the wake profile of a vessel 31′ between subsequent image captures, and particularly where the image captures occur before and after a rendezvous event)”.
Regarding Claim 4, which is dependent on independent claim 1, Delay et al. (‘348)/Rigdon et al. (‘848) discloses the computer-implemented method of claim 1. Delay et al. (‘348) further discloses “the score is determined based at least in part on proximity of the second vessel to the first vessel during the rendezvous, and the score is determined based at least in part on a length of a period of time during which the proximity was maintained (paragraph 28: the processor 42 may be configured to determine from the AIS data (and optionally the aerial imagery data) a rendezvous between marine vessels 31 which pass within a threshold distance for greater than a threshold time…a rendezvous may be defined as ships coming within 200 m of one another, and more particularly 50 m, for a period of greater than 5 minutes, and more particularly greater than 10 minutes, although other threshold times and distances may be used in different embodiments; paragraph 29-30: each rendezvous event may be captured and recorded in the memory 41 in the following format: MMSI_1, MMSI_2, time Start, time Finish, approx. Lat, approx. L on; paragraph 52:   the processor 42′ may be configured to determine gaps in a reported course or heading for the marine vessels 31′ based upon the AIS data …for example, a ship may stop transmitting AIS data at a given location to slip away unnoticed to another location. In such instances, location and tracking of the vessel 31′ through the aerial imagery may be used to determine whether the vessel has actually gone and/or its true course…similarly, the actual destination of a vessel 31′ may be determined, either in contrast to reported AIS data or in the absence of any reported AIS data, by the processor 42′)”.
Regarding independent Claim 5, Delay et al. (‘348) discloses “a system, comprising: one or more processors; memory that stores computer-executable instructions that (paragraph 1: marine vessel tracking systems, and more particularly to systems for monitoring marine vessels that send Automatic Identification System (AIS) signals and related methods; paragraph 27: Figures 1-2: the terrestrial station 40 illustratively includes a memory 41 to receive the AIS data provided from the satellite payloads 35, and a processor 42 (e.g., a microprocessor(s)) cooperating with the memory 41 to analyze the received AIS data…the processor 42 may be incorporated in a single computing device (e.g., server), or distributed over many such devices (e.g., a cloud computing configuration)), if executed, cause the system to:  
obtain position data from vessels of a plurality of vessels in an area (paragraph 23: Figures 1-2: a system 30 for monitoring a plurality of marine vessels 31 using a network of satellites 32 …there are many thousands of commercial ships or vessels moving around the world's oceans on any given day …monitor marine vessel movements for a variety of reasons including geopolitical concerns, emerging threats, cargo theft, etc. …the vessels 31 may transmit AIS data which may not only be received by nearby vessels, but also by the low-earth orbit satellites 32; paragraph 26: beginning at Block 301, the AIS data is received or intercepted by the RF transceivers 37 at respective satellites 32 as the vessels 31 come within range, at Block 302 … this data is communicated to the terrestrial station 40 via the satellite constellation, at Block 303, which may then be processed by the terrestrial station as part of a persistent surveillance program, for example …in the illustrated example, the terrestrial station 40 optionally receives aerial marine imagery data from an imagery source to assist with the rendezvous analysis, at Block 304); 
determine based at least in part on the position data a change in heading of at least one of the plurality of vessels (paragraph 25: in addition to providing enhanced coverage for AIS monitoring while the marine vessels 31 are at sea, the system 30 also advantageously provides for persistent surveillance capabilities resulting from the continuous and near real-time AIS data that is available throughout the voyage of a given marine vessel …one particularly advantageous surveillance capability is to determine an unexpected rendezvous between marine vessels 31 when they are in remote areas away from port; paragraph 28: the processor 42 may be configured to determine from the AIS data (and optionally the aerial imagery data) a rendezvous between marine vessels 31 which pass within a threshold distance …a rendezvous may be defined as ships coming within  threshold times and distances; paragraph 40: the processor 42′ may perform dead reckoning from the reported AIS coordinates to define the potential search radius within the aerial imagery data); 
that the first vessel of the plurality of vessels engaged in an action with a second vessel of the plurality of vessels (paragraph 25: in addition to providing enhanced coverage for AIS monitoring while the marine vessels 31 are at sea, the system 30 provides for persistent surveillance capabilities resulting from the continuous and near real-time AIS data that is available throughout the voyage of a given marine vessel …one particularly advantageous surveillance capability is to determine an unexpected rendezvous between marine vessels 31 when they are in remote areas away from port; paragraph 28: the processor 42 may be configured to determine from the AIS data (and optionally the aerial imagery data) a rendezvous between marine vessels 31 which pass within a threshold distance for greater than a threshold time…a rendezvous may be defined as ships coming within 200 m of one another, and more particularly 50 m, for a period of greater than 5 minutes, and more particularly greater than 10 minutes, although other threshold times and distances may be used in different embodiments; paragraph 33: Figures 4-5: various tradecraft information models 50 may be provided to one or more collection services 51 which operate the constellation of satellites 32 and the imaging satellites 45 to generate AIS reports and aerial imagery 52 from AIS transmissions from the vessels 31 … the AIS data may take the form of both historical AIS data files 70 as well as one or more live AIS data streams 71… the processor 42 may correlate “tipoffs” from the AIS data along with the aerial imagery 52 to confirm changes in course, rendezvouses, etc.; paragraph 47: the processor 42′ may further group the vessels 31′ by their respective classifications, so that it may be readily determined how may of a given type of ship is present in a given area at the same time, or more generally how many ships of any type are present in the given area. As seen in the graph 75 of FIG. 8 which plots ship fractal dimensions vs. ship length in meters corresponding to the table 100, it will be seen that there are four vessels 31′ present in an auxiliary class cluster 76, two vessels present in a handy size class cluster 77, five vessels present in a handy max class cluster 78, and four vessels present at a pier (represented by a cluster 79)); paragraph 49: the processor 42′ may determine a wake profile associated with respective vessels from the aerial marine imagery based upon the fractal algorithm…more particularly, when a vessel 31′ is fully loaded it will throw a larger wake than when the vessel is carrying a partial load or is empty…thus, change in the wake profile of a vessel 31′ between subsequent images captures, and particularly where the image captures occur before and after a rendezvous event, is an indicator that cargo may have been removed or added to a vessel, as the case may be…thus, reviewing the wake profiles of two vessels 31′ after a rendezvous where one of the wake profiles goes from higher to lower, and the other profile goes from lower to higher, is an even stronger indication that a cargo transfer has taken place)3; and 
provide an indication that the first vessel engaged in the action (paragraph 17: Figures 10(a)-10(f) are a series of side-by-side aerial image chips of marine vessels and their associated fractal heat maps generated by the system of Figure 6; paragraph 32: in addition to the detection of a ship-to-ship rendezvous in the open ocean, the processor 42 may further be used to detect other abnormalities or deviations in vessel “behavior” from the collected AIS data in certain embodiments … for example, the processor 42 may optionally determine deviations from a reported course or from established shipping lanes, at Block 307, as well as to detect gaps in reported data, at Block 308…other optional events which may be determined from the AIS analysis may include: identifying a vessel port of origin and predicting its destination based thereon and its reported course…with respect to deviation from a reported course or speed, this may also be determined based upon deviation greater than a threshold, such as more than 45 degrees off course; paragraph 51: in accordance with another example, the processor 42′ may be further configured to determine whether an actual course for a given marine vessel 31′ deviates from a reported course from collected AIS data…more particularly, a given vessel 31′ may be located in successive aerial images, and its identity may be confirmed via a comparison of its size, wake profile, exhaust profile, etc., obtained through the above-described fractal analysis by the processor 42′…as such, the actual course of a given vessel 31′ as determined via the imagery may be compared with the course reported in the vessel's AIS data to determine if there is a discrepancy between them; paragraph 52: the processor 42′ may be configured to determine gaps in a reported course or heading for the plurality of marine vessels 31′ based upon the AIS data…for example, a ship may stop transmitting AIS data at a given location to slip away unnoticed to another location…in such instances, location and tracking of the vessels 31′ through the aerial imagery may be used to determine whether the vessel has actually gone and/or its true course…similarly, the actual destination of  vessels 31′ may be determined, either in contrast to reported AIS data or in the absence of any reported AIS data, by the processor 42′).”

Rigdon et al. (‘848) relates to a computer implemented method includes receiving maritime vessel automatic identification system (AIS) data from a vessel. Rigdon et al. (‘848) teaches “a historical profile of a first vessel generated from past movements of the first vessel (paragraph 14: the present disclosure describes the application of a series of algorithms to broadcast AIS data in order to allow detection of anomalies and to provide correlation of the broadcast AIS data with other sources of data, including open source, commercial, and historical data; paragraph 17: historical patterns of behavior can be useful for evaluating these errors…other sources of information such as the ship's voyage details or schedule can also be used to determine if vessel movement matches expectations (independent of the AIS trip data); paragraph 20: the AIS data evaluations may also take into account the quality/fidelity of a source of data, including use of historical performance of the data source; paragraph 21: a vessel's history (and/or an entity associated with the vessel, such as a country, organization or person) may be evaluated with respect to current actions of the vessel; paragraph 23: complete analysis reports may be provided for a suspect entity, not just a number/score (e.g., ship X is believed to constitute a risk because it has a history of smuggling operations, four members of the crew have been previously convicted of smuggling operations, the pattern of ports visited follows a known, common smuggling pattern, etc.)…an evaluation may incorporate known conditions in the relevant areas (e.g., when country X is being blockaded, look for ships that may be spoofing AIS data and/or paperwork)...an evaluation may look for innocuous explanations of AIS data anomalies that at first seem suspicious…a ship trolling back and forth in one location could be waiting for a rendezvous, or the ship could be fishing, hosting divers, etc. …as another example, a ship following a circuitous route and/or varying speed outside of normal speeds could be engaged in hostile activity, or the ship could have mechanical troubles (based on historical data), or the ship could be avoiding weather or pirates, etc.; paragraph 34: each of the AIS broadcast data fields may be compared to historically-recorded AIS records for this (or possibly similar/duplicate) vessel(s), as well as checked against manifest data and other types of records (e.g., from Coast Guard sources, etc.).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Delay et al. (‘348) with the teaching of Rigdon et al. (‘848) determining if vessel movement matches expectations using vessel's voyage details or schedule for more precise rendezvous detection (Rigdon et al. (‘848) – paragraph 17). In addition, both of the prior art references, (Delay et al. (‘348) and Rigdon et al. (‘848)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, computer implemented method for receiving maritime vessel AIS data from a vessel, estimating a likelihood of malicious vessel rendezvous, generating alert that includes an indication of an inferred intent for the vessel4.  
Regarding Claim 6, which is dependent on independent claim 5, Delay et al. (‘348)/Rigdon et al. (‘848) discloses the system of claim 5. Delay et al. (‘348) further discloses “the position data comprises transponder data transmitted using a transponder-based monitoring system (paragraph 23: referring initially to Figures 1-2, a system 30 for monitoring a plurality of marine vessels 31 using a network of satellites 32..the vessels 31 may transmit AIS data which may not only be received by nearby vessels, but also by the low-earth orbit satellites 32)”.
Regarding Claim 7, which is dependent on independent claim 5, Delay et al. (‘348)/Rigdon et al. (‘848) discloses the system of claim 5. Delay et al. (‘348) further discloses “the action is a rendezvous at a location that is conducive to activities unrelated to a profile of the first vessel and to a profile of the second vessel (paragraph 32: in addition to the detection of a ship-to-ship rendezvous in the open ocean, the processor 42 may further be used to detect other abnormalities or deviations in vessel “behavior” from the collected AIS data in certain embodiments…for example, the processor 42 may optionally determine deviations from a reported course or from established shipping lanes (or speed deviations), at Block 307, as well as to detect gaps in reported data, at Block 308, which may similarly result in an alert being generated…other optional events which may be determined from the AIS analysis may include: when vessels turn off their AIS transmission and/or try to transmit “spoof” AIS data; when vessel “loitering” occurs; and identifying a vessel port of origin and predicting its destination based thereon and its reported course. With respect to deviation from a reported course or speed, this may also be determined based upon deviation greater than a threshold, such as more than 45 degrees off course or a speed deviation of more than 5 knots, for example, although other thresholds may also be used)”.
Regarding Claim 8, which is a corresponding system claim of method claim 3, Delay et al. (‘348)/Rigdon et al. (‘848) discloses all the claimed invention as shown above for claim 3. 
Regarding Claim 9, which is a corresponding system claim of method claim 4, Delay et al. (‘348)/Rigdon et al. (‘848) discloses all the claimed invention as shown above for claim 4. 
Regarding Claim 12, which is dependent on independent claim 5, Delay et al. (‘348)/Rigdon et al. (‘848) discloses the system of claim 5. Delay et al. (‘348) further discloses “the indication includes identifying information of the first vessel, information regarding the action, and identifying information of the second vessel suspected of having engaged in the action with the first vessel (paragraph 5: a system for monitoring a plurality of marine vessels using a satellite network may include a plurality of satellite payloads to be carried by respective satellites…each satellite payload may include a communications interface configured to communicate via the satellite network, a radio frequency (RF) transceiver configured to communicate with the plurality of marine vessels, and a controller cooperating with the communications interface and the RF transceiver …the controller may obtain automatic identification system (AIS) data including vessel position and call sign information via the transceiver, and communicate the AIS system data via the communications interface…the system may further include a terrestrial station configured to receive the AIS system data and determine therefrom a rendezvous between marine vessels which pass within a threshold distance for greater than a threshold time)”.
Regarding independent Claim 13, which is a corresponding non-transitory computer-readable storage medium claim of independent system claim 5, Delay et al. (‘348)/Rigdon et al. (‘848) discloses all the claimed invention as shown above for claim 5. 
Regarding Claim 14, which is a corresponding non-transitory computer-readable storage medium claim of system claim 7, Delay et al. (‘348)/Rigdon et al. (‘848) discloses all the claimed invention as shown above for claim 7. 
Regarding Claim 15, which is dependent on independent claim 13, Delay et al. (‘348)/Rigdon et al. (‘848) discloses the non-transitory computer-readable storage medium of claim 13. Delay et al. (‘348) further discloses “the instructions that cause the computer system to identify the second vessel engaged in the action with the first vessel further cause the system to: identify, based on the position data, the location of the action; establish, from the location, a search radius for identifying other vessels engaged in the action; and identify the second vessel as a result of proximity of the second vessel to the first vessel within the search radius during the time period of the action (paragraph 23: Referring to Figures 1-2: a system 30 for monitoring a plurality of marine vessels 31 using a network of satellites 32 is first described…the vessels 31 may transmit AIS data which may not only be received by nearby vessels, but also by the low-earth orbit satellites 32 … the satellites 32 may be part of the Iridium satellite constellation, although other types of satellites may be used in different embodiments; paragraph 28: the processor 42 may be configured to determine from the AIS data (and optionally the aerial imagery data) a rendezvous between marine vessels 31 which pass within a threshold distance for greater than a threshold time…a rendezvous may be defined as ships coming within 200 m of one another, and more particularly 50 m, for a period of greater than 5 minutes, and more particularly greater than 10 minutes, although other threshold times and distances may be used in different embodiment; paragraph 29: in accordance with one example implementation, each rendezvous event may be captured and recorded in the memory 41 in the following format: [0030] MMSI_1, MMSI_2, timeStart, timeFinish, approxLat, approxLon; paragraph 52: the processor 42′ may be configured to determine gaps in a reported course or heading for the marine vessels 31′ based upon the AIS data. For example, a ship may stop transmitting AIS data at a given location to slip away unnoticed to another location…in such instances, location and tracking of the vessel 31′ through the aerial imagery may be used to determine whether the vessel has actually gone and/or its true course… similarly, the actual destination of a vessel 31′ may be determined, either in contrast to reported AIS data or in the absence of any reported AIS data, by the processor 42; paragraph 40: the terrestrial station 40′ may advantageously be configured to receive the AIS data and aerial marine imagery as discussed above, process the aerial marine imagery using a fractal algorithm to assign respective vessel classifications to a plurality of marine vessels, and correlate the vessel classifications with AIS data. Referring to the flow diagram 400 of FIG. 7, the aerial marine imagery may be correlated with the coordinates of interest from the AIS data to define an extended search radius of interest for the marine imagery, at Block 401…the processor 42′ may perform dead reckoning from the reported AIS coordinates to define the potential search radius within the aerial imagery data, as the aerial imagery data may be provided on a less frequent scale than the AIS data (e.g., on the order of hours as opposed to minutes); paragraph 41: Once the area of interest (i.e., the search radius) is defined, the processor 42′ may advantageously perform a self-similarity analysis on the imagery data in the fractal dimension to automatically distinguish the vessels 31′ from the surrounding water and classify them as such, at Block 402)”.
Regarding Claim 17, which is dependent on independent claim 13, and which is a corresponding non-transitory computer-readable storage medium claim of system claim 12, Delay et al. (‘348)/Rigdon et al. (‘848) discloses all the claimed invention as shown above for claim 12. 
Regarding Claim 18, which is dependent on independent claim 13, and which is a corresponding non-transitory computer-readable storage medium claim of method claim 4, Delay et al. (‘348)/Rigdon et al. (‘848) discloses all the claimed invention as shown above for claim 4. 
Regarding Claim 19, which is dependent on independent claim 13, and which is a corresponding non-transitory computer-readable storage medium claim of system claim 6, Delay et al. (‘348)/Rigdon et al. (‘848) discloses all the claimed invention as shown above for claim 6. 

Claims 2, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Delay et al. (US 2018/0201348 A1)/Rigdon et al. (US 2017/0043848 A1), and further in view of Van-Suong Nguyen et al.: “The Interpolation Method for the missing AIS Data for Ship”, Journal Of Navigation And Port Research, vol. 39, no. 5, 31 October 2015, pages 377-384, XP055698948, ISSN: 1598-5725, DOI: 10.5394/KINPR.2015.39.5.377.
Regarding Claim 2, which is dependent on independent claim 1, Delay et al. (‘348)/Rigdon et al. (‘848) discloses s the method of claim 1. Delay et al. (‘348) further discloses “identifying, based on second transponder data of a vessel of the set of second vessels, a gap in the second transponder data indicative of a disabling of a transponder of the vessel (paragraph 49: the processor 42′ may determine a wake profile associated with respective vessels from the aerial marine imagery based upon the fractal algorithm…more particularly, when a vessel 31′ is fully loaded it will throw a larger wake than when the vessel is carrying a partial load or is empty…thus, change in the wake profile of a vessel 31′ between subsequent image captures, and particularly where the image captures occur before and after a rendezvous event, is an indicator that cargo may have been removed or added to a vessel, as the case may be … thus, reviewing the wake profiles of two vessels 31′ after a rendezvous where one of the wake profiles goes from higher to lower, and the other profile goes from lower to higher, is an even stronger indication that a cargo transfer has taken place5).”
	Delay et al. (‘348)/Rigdon et al. (‘848) does not explicitly disclose “performing an interpolation of the second transponder data to obtain additional transponder data; and using the additional transponder data to determine that the vessel is suspected of having been engaged in the rendezvous.”
Van-Suong Nguyen et al. relates to the AIS information of ship in a navigating area that can be exchanged with other ships to ensure maritime safety. Van-Suong Nguyen et al. teaches “performing an interpolation of the second transponder data to obtain additional transponder data; and using the additional transponder data to determine that the vessel is suspected of having been engaged in the rendezvous (Figures 2-3; page 378-380: method includes linear interpolation, cubic Hermit interpolation and an identification mechanism for interpolating the missing AIS data of a ship… suitable for many different kinds of lost data… the dynamic information for interpolating of missing AIS data; Fig. 10: the ship’s trajectory after interpolating for validation data; page 384: all parameters such as the ship position, speed over ground and the heading angle are interpolated).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the computer-implemented method of Delay et al. (‘348)/Rigdon et al. (‘848) with the teaching of Van-Suong Nguyen et al to identify the probable position of vessel which are not sending AIS data and are therefore suspicious (Van-Suong Nguyen et al.– page 384, conclusion). In addition, all of the prior art references, (Delay et al. (‘348), Rigdon et al. (‘848) and Van-Suong Nguyen et al.) teach features that are directed to analogous art and they are directed to 6.  
Regarding Claim 10, which is dependent on independent claim 5, and which is a corresponding system claim of method claim 2, Delay et al. (‘348)/Rigdon et al. (‘848)/Van-Suong Nguyen et al. discloses all the claimed invention as shown above for claim 2. 
Regarding Claim 16, which is dependent on independent claim 13, and which is a corresponding non-transitory computer-readable storage medium claim of method claim 2, Delay et al. (‘348)/Rigdon et al. (‘848)/Van-Suong Nguyen et al. discloses all the claimed invention as shown above for claim 2. 

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Delay et al. (US 2018/0201348 A1)/Rigdon et al. (US 2017/0043848 A1), and further in view of Mazor et al. (US 2020/0184828 A1).
Regarding Claim 11, which is dependent on independent claim 5, Delay et al. (‘348)/Rigdon et al. (‘848) discloses the system of claim 5.
Delay et al. (‘348) does not explicitly disclose “the computer-executable instructions that cause the system to determine that the first vessel engaged in the action with the second vessel further cause the system to utilize first position data of the first vessel and second position data of the second vessel as input to a machine learning model configured to determine engagement in the action.”
 (paragraph 70: data related to the implementation may be fed into the analysis in a feedback loop to allow machine learning algorithms; para 96: a joining another vessel activity may be determined…the activity may be determined based on the locations of the vessels, the vessels types, or the like…such activity may indicate cooperation of the two vessels, moving contrabands, drug trafficking, or the like…the motivation of the vessels may be evaluated and in some cases, the metadata of the activity may indicate the rendezvous location and time, the motivation, or the like…the motivation may be, for example, to fuel for fuel as merchandise, to transfer fish, when one has fish and the other is a processing ship, for example…to transfer goods or products, such as to reduce the boat draught as the port is too shallow…to transfer people such as guards, workers and pilots; to perform an illegal activity...drugs, weapons, people smuggling, and transferring legal merchandize in illegal ways; or the like…sometimes such activity can be determined due to additional information and analysis … for example, one vessel stops transmitting, but the time it took to travel from X to Y, is proportional to the travel time and to expected time of joining another vessel. Such may be indicative of such an activity, even in the absence of relevant blips in the raw maritime data…in some cases, knowledge of another vessel in the area and potentially a location where that vessel stopped, may also be useful in estimating such an activity without complete data … additionally or alternatively, joining another vessel activity can be performed with respect to a ghost vessel does not transmit … for example, the movement pattern of the vessel may conform with joining another vessel even though no other vessel is reported nearby. In some cases, additional data sources, such as satellite imagery, may be used to validate the existence of the non-transmitting, ghost vessel)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the computer-implemented method of Delay et al. (‘348)/Rigdon et al. (‘848) with the teaching of Mazor et al. (‘828) to consider as a design option to use machine learning, instead the model known (Mazor et al. (‘828) – paragraph 125). In addition, all of the prior art references, (Delay et al. (‘348), Rigdon et al. (‘848) and Mazor et al. (‘828)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, computer implemented method for receiving maritime vessel AIS data from a vessel, tracking 7.  
Regarding Claim 20, which is dependent on independent claim 13, and which is a corresponding non-transitory computer-readable storage medium claim of system claim 11, Delay et al. (‘348)/Rigdon et al. (‘848)/Mazor et al. (‘828) discloses all the claimed invention as shown above for claim 11.

Citation of Pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cline (US 2002/0169527 A1) relates to automatic marine ship tracking systems and methods…more particularly, this disclosure relates to ship tracking systems and methods for accurately monitoring the movement of marine ships utilizing a limited number of transmissions from the marine ships (paragraph 8); marine ship monitoring systems that automatically and accurately monitor ship movements and are easily installed and operated… ships utilizing one of the preferred embodiments transmit a report to a remote tracking center periodically…for example, the ship sends the report to the remote tracking center when there is a significant change in the ship's movement or position, or if a predetermined amount of time has elapsed since the ship last sent a report to the remote tracking center…the report includes current ship information, such as current position and current movement information. Because the ship sends a report each time a significant change in movement occurs, the remote tracking center may 
Estabrook (US 2017/0205828 A1) relates to a system that determines when to temporarily disengage a marine autopilot system in response to detected helm movement (paragraph 2). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In paragraph 49 of Delay et al. (‘348) the wake profiles of ships are analyzed for discrepancies and to single out suspicious behavior which renders a score.
        2 This relation between both of the references highly suggests an expectation of success. 
        
        3 In paragraph 49 of Delay et al. (‘348) the wake profiles of ships are analyzed for discrepancies and to single out suspicious behavior which renders a score.
        
        4 This relation between both of the references highly suggests an expectation of success. 
        
        5 in paragraph 49 of Delay et al. (‘348) the wake profiles of ships are analyzed for discrepancies and to single out suspicious behavior which renders a score.
        6 This relation between all of the references highly suggests an expectation of success. 
        
        7 This relation between all of the references highly suggests an expectation of success.